Mr. Justice Wilkin delivered the opinion of the court: Upon the hearing the plaintiff in error asked the trial court to hold three propositions of law, to the effect that neither the board of education nor its committee on buildings- and grounds had authority to hear and determine the charges preferred against the petitioner; that the finding on said charges, and the discharge, were illegal and void; that the pretended trial was not a legal hearing and the result thereof was void, and that the prayer of the petition should be granted. The court refused to hold any of these propositions, and that ruling is assigned as error, and brings before this court the question of the right of the board of education to investigate and determine charges against one of its civil service employees, and to remove and discharge him, notwithstanding the fact that he had never contributed to the pension fund created by the act of 1895, as amended by the act of 1903. In other words, the sole contention of the petitioner is, that neither the board of education nor its committee on buildings and grounds had the power to discharge him, but the civil service commission alone could do so. We have held that the board of education of the city of Chicago is connected with, dependent upon and to some extent a part of the municipal government of that city, and as such its officers and employees fall within the operation of the Civil Service act, applicable to the employees of said city. Brenan v. People, 176 Ill. 631. Section 12 of chapter 24, (Hurd’s Stat. 1903, p. 381,) relating to civil service in cities, provides that no officer or employee in the classified civil service of any city who shall have been appointed under the rules of said civil service commission after taking the examination, shall be removed or discharged except for cause, upon written charges and after an opportunity to be heard in his own defense; and such charges shall be investigated by or before the civil service commission, or by or before some officer or board appointed by said commission to conduct such investigation, and the finding and decision of such commission or investigating officer or board, when approved by said commission, shall be certified to the appointing officer and shall be forthwith enforced by such officer. Section 8 of chapter 122, (Hurd’s Stat. 1903, p. 1725,) making provision for a pension fund for public school teachers and public school employees, provides that no teacher or other employee who has been, or who shall have been, elected by the board of education, shall be removed or discharged except for cause, upon written charges, which shall be investigated and determined by said board of education, whose action and decision in the matter shall be final. Both of the sections above quoted were passed at the same session of the General Assembly and went into force and effect on July 1, 1895. They are in conflict with each other, but in the case of Brenan v. People, supra, we held that, inasmuch as the acts were not in conflict except as to the two paragraphs above quoted, it was the duty of the court to construe them so as to give effect to both as far as that might be done, and that, giving effect to the provision of the Pension act as the latest expression of the legislature, the board of education had the power to investigate and determine charges against its employees and to remove or discharge them, but that in all other respects the Civil Service act applied to such employees according to its terms. In 1903 the public school employee’s pension act was amended, (Hurd’s Stat. 1903, sec. 16, p. 1728,) which amendment provides that all elections or appointments of employees by said board "of education shall be made pursuant to an act entitled “An act to regulate the civil service of cities,” approved and enforced March 20, 1895, such election or appointment to be permanent during efficiency and good behavior, and that no employee who has contributed to such fund shall be removed or discharged except for cause, upon written charges, which shall be investigated and determined by the board of education, whose action and decision in the matter shall be final. Prior to the amendment of 1903, under the authority of the Brenan case, there can be no dispute but that the board of education, rather than the civil service commission, had authority to discharge its employees, and the only question here is whether or not the amendment limited that power to authority to discharge only those who had contributed to the pension fund. We do not think the amendment should be so construed, and that, considering all of the sections of the statute together, the board of education is given full power and authority to discharge its employees upon a proper hearing, but in all other respects the civil service laws are applicable to such employees. For these reasons the circuit court committed no error in refusing to hold the propositions of law submitted by the petitioner and in dismissing the petition. The judgment of the Appellate Court will therefore be affirmed. T , , , Judgment affirmed.